Citation Nr: 1038678	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for PTSD. 

3.  Entitlement to a rating in excess of 40 percent for residuals 
of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to 
April 1969, to include service in the Republic of Vietnam.
 
These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

In July 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

Given the Board's favorable disposition of the petition to 
reopen-the Board has characterized the appeal as encompassing the 
two matters set forth on the title page.

The Veteran has indicated his belief that part of the appeal is 
for loss of use of his sex organ.  Review of the record reveals 
that he is in receipt of special monthly compensation pursuant to 
the provisions of 38 U.S.C.A. § 1114(k), based on the loss of use 
of a creative organ.  This is the maximum award for this 
disability, and as such, this issue is not before the Board on 
appeal.

The issue of service connection for PTSD, on the merits, and the 
claim for an increased rating for residuals of prostate cancer 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  A claim for service connection for PTSD was denied by a 
February 2002 rating decision.  It was held that there while the 
medical evidence showed that the Veteran was diagnosed with PTSD, 
there was no credible supporting evidence to indicate that the 
claimed in service stressors actually occurred. The Veteran was 
notified of the decision, but did not appeal. 

3.  Additional evidence associated with the claims file since the 
February 2002 denial was not previously before agency decision 
makers, and relates to an unestablished fact that, when 
considered with all the evidence of record, raises a reasonable 
possibility of substantiating the claim for service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The RO's February 2002 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).

2.  Since the February 2002 RO decision, new and material 
evidence has been received; hence, the requirements to reopen the 
claim for service connection for PTSD have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim to reopen, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this aspect of the appeal have been 
accomplished.

II.  Petition to Reopen

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

In a February 2002 rating decision, the RO denied service 
connection for a psychiatric disorder on the basis that although 
there was medical evidence showing that the Veteran was diagnosed 
with PTSD, there was no credible supporting evidence to indicate 
that the claimed in service stressors actually occurred, that is 
no evidence showing that this condition occurred in or was caused 
by service.  The pertinent evidence of record at that time 
included the Veteran's service treatment records and VA medical 
records.
 
The Veteran sought to reopen his claim for service connection for 
PTSD in January 2005.  Under pertinent legal authority, VA may 
reopen and review a claim, which has been previously denied if 
new and material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Since the February 2002 rating decision, the Veteran has 
submitted additional VA medical records showing treatment for 
PTSD.  In a February 2010 letter, a VA mental health clinical 
nurse submitted a letter noting that the Veteran reported being 
engaged in ammunition runs, recalls a buddy being blown up on a 
run, and incurring multiple experience of incoming enemy fire 
both night and day. The VA nurse indicated that his experience 
was consistent with a PTSD diagnosis and that his psychiatric 
symptoms are due to his experience.  In a July 2010, the Veteran 
submitted VA Form 21-0781a in which he indicated that while in 
Danang Vietnam, "Dian," he was on a convoy to deliver 
ammunition to forward troop locations when they heard a loud 
explosion, they turned back and saw a rear truck up in flames and 
bodies flying from the bed of the truck.  The Board finds that 
the additional evidence has not previously been considered by 
agency adjudicators, and is not cumulative or redundant of 
evidence previously of record, they are "new."  Given the nature 
of the evidence identified above, the Board also finds these 
records relate to an unestablished fact that is necessary to 
substantiate the claim, and provides a reasonable possibility of 
substantiating the claim for service connection for PTSD.  In 
this case, based on the presumption of credibility for the 
purposes of reopening, the February 2010 letter from a VA mental 
health clinical nurse suggesting that the Veteran has PTSD 
related to his experience in service are considered new and 
material evidence.  Accordingly, new and material evidence has 
been submitted to reopen the claim for service connection for 
PTSD.


ORDER

To the limited extent that new and material evidence to reopen 
the claim for service connection for PTSD has been received, the 
appeal is granted.


REMAND

Effective July 13, 2010, VA has amended its adjudication  
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the  
evidentiary standard for establishing the required in-service 
stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by  
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs  
(f)(4) and (f)(5), respectively, and by adding a new paragraph  
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity and a 
VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, (emphasis added) 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's symptoms are related 
to the claimed stressor, in the  absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran  experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  See 
75 Fed. Reg. 39,843 et seq. (July 13, 2010).

The Veteran contends that he suffers from PTSD resulting from 
being subject to incoming enemy fire while on ammunition 
deliveries and from the death of fellow soldiers he knew.   

Therefore, in light of the above liberalizing issue, the Veteran 
should be afforded a VA examination to determine whether he has 
PTSD related to service.  As noted, under the new regulation the 
examination must be by a psychiatrist or psychologist.

The Veteran also contends that his service-connected residuals of 
prostate cancer is more severe than reflected in the current 40 
percent disability rating.  The Board notes that the Veteran last 
underwent a VA genitourinary examination in August 2006.  
Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected residuals of prostate 
cancer on appeal, a more contemporaneous examination is 
warranted, with findings responsive to all applicable rating 
criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA has a duty to provide the Veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").

Prior to arranging for the Veteran to undergo further 
examinations, the RO should obtain and associate with the claims 
file all outstanding VA records.  The claims file currently 
includes outpatient treatment records from the Hilo VA Community 
Based Outpatient Clinic (CBOC), dated through December 2009.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Hilo CBOC from December 2009 
to the present. 

To ensure that all due process requirements are met, and that the 
record is complete, the RO/AMC should, through VCAA-compliant 
notice, give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims for service 
connection for PTSD and for an increased rating for residuals of 
prostate cancer.  In this regard, the Veteran has submitted 
evidence from the Tripler Army Medical Center indicating that he 
has received treatment for his residuals of prostate cancer as 
recently as November 2009.  Therefore, the RO/AMC should also 
specifically request that the Veteran provide any assistance 
necessary to enable VA to obtain treatment records from the 
Tripler Army Medical Center in Hawaii. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the Hilo 
CBOC all outstanding pertinent medical 
records from December 2009 to the present.  
The RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.   

2.  The RO/AMC should send to the Veteran 
and his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of the 
claims on appeal that is not currently of 
record.  The RO should specifically 
request that he provide sufficient 
information to obtain all medical 
records pertaining to treatment for 
residuals of prostate cancer from the 
Tripler Army Medical Center in Hawaii.  
If, in the alternative, appellant wants to 
obtain and submit these records, he may do 
so.  If records are not found or are not 
available, the claims file should contain 
documentation of the efforts made.  

3.  Thereafter, a VA psychiatric 
examination should be performed by a 
psychiatrist or psychologist in order to 
determine the etiology, nature and severity 
of any psychiatric illness, to include 
PTSD.  The claims folder must to be made 
available to the examiner in conjunction 
with the examination.  All indicated tests 
are to be conducted.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should opine 
whether the Veteran's claimed stressors, as 
identified above, is/are related to the 
Veteran's fear of in-service hostile 
military or terrorist activity. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.  If another psychiatric disorder 
is diagnosed, it should be indicated 
whether there is any relationship between 
that disorder and the Veteran's service.

4.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo a VA 
genitourinary examination to determine the 
current severity of the veteran's service-
connected residuals of prostate cancer.  
The entire claims file must be provided to 
the examiner designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions.  
All necessary tests and studies should be 
accomplished and all clinical findings 
reported in detail.

The examiner should address any current 
residuals of prostate cancer. The examiner 
should also specifically address whether 
there has been local reoccurrence or 
metastasis of the Veteran's prostate 
cancer. If examiner finds that there has 
not been any reoccurrence or metastasis, 
then he or she should indicate whether his 
residuals of prostate cancer are manifested 
by urinary leakage, and, if so, whether he 
needs to wear absorbent materials and the 
frequency they must be changed.

The examiner should also specify whether 
the disability is manifested by renal 
dysfunction, and if so, to what extent. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed. 

5.  Thereafter, the RO/AMC should 
readjudicate each of claims on appeal in 
light of all pertinent evidence and legal 
authority.  With regard to the claim for a 
higher rating for residuals of prostate 
cancer, the RO/AMC must discuss whether 
"staged" ratings are warranted pursuant to 
Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).

6.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC that 
contains notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to each 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response before the claims file is returned 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


